Citation Nr: 0804200	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression and 
anxiety disorder (also claimed as nerves).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision issued in 
October 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
service connection for a hearing loss and tinnitus and 
declined to reopen a claim for service connection for 
depression and anxiety disorder, also claimed as nerves.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1. There is no competent medical evidence showing the 
veteran's hearing loss is related to service.

2. There is no competent medical evidence showing the 
veteran's tinnitus is related to service.

3.  A September 1996 rating decision by the Nashville RO 
declined to reopen the veteran's claim for service connection 
for a nervous disorder.  The veteran did not file a notice of 
disagreement (NOD) and the decision is final.

4.  Evidence added to the record since the September 1996 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for depression and anxiety disorder, also claimed as 
nerves.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).    

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).   

3.  The September 1996 rating decision, which declined to 
reopen the veteran's service connection claim for a nervous 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

4.  New and material evidence has not been received since the 
September 1996 rating decision sufficient to reopen the 
veteran's claim for service connection for depression and 
anxiety disorder, also claimed as nerves.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VA duty to notify was satisfied by way of a July 
2004 letter sent to the appellant that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on July 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, non-VA 
medical records and lay statements have been associated with 
the claims file.
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as the veteran's service medical records do not 
reflect any treatment for or diagnosis of a hearing loss or 
tinnitus, and there is no medical evidence which suggests a 
nexus between his active duty and these disorder, the Board 
finds that examinations for the veteran's hearing loss or 
tinnitus are not warranted.  In addition, with regard to 
reopening the veteran's claim for service connection for 
depression and anxiety disorder, also claimed as nerves, it 
should be noted that the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - hearing loss

The veteran contends that he has a hearing loss that began in 
service as a result of noise exposure and should therefore be 
service-connected.  

Service medical records do not reflect a hearing loss.  
Audiometric tests performed in conjunction with his entrance 
examination show normal hearing.  There is no evidence of 
treatment for or a diagnosis of a hearing loss in service.  
The veteran was discharged via a Medical Board for reasons 
unrelated to a hearing loss.  These records reflect that 
routine neurological and medical examinations were negative 
for any problems.
 
For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. 38 
C.F.R. § 3.385 (2007).

The first post-service medical record which indicates a 
hearing loss is a June 1998 private medical record which 
shows that the veteran has a high frequency hearing loss in 
both ears.  The private physician noted that the veteran had 
been exposed to excessive noise, that he had never had a 
previous ear infection, ear surgery or an audiogram and that 
he had never had a hearing aid.  The Board notes that the 
physician indicated that the veteran had been exposed to 
excessive noise; however, he did not state whether the noise 
exposure was from the veteran's time in service or if it 
occurred in the 44 years since the veteran left service.  The 
physician did not provide a nexus between his time on active 
duty and his current hearing loss.  There is no other 
evidence in the claims file showing treatment for a hearing 
loss or providing a link to his time on active duty. 

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current hearing loss and active 
service.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  

Hearing loss is a disorder for which presumptive service 
connection is available.  However, as there is no evidence in 
the claims file that the veteran's hearing loss manifested to 
a compensable degree within one year of his discharge, 
service connection on a presumptive basis is not warranted.  
Thus, the preponderance of the medical evidence is against 
service connection for a hearing loss.  Accordingly, the 
service-connection claim for a hearing loss is denied.  

Service Connection - tinnitus

The veteran contends that he has tinnitus that began in 
service and should be service-connected.  

Service medical records do not reflect complaints or 
treatment for tinnitus.  The veteran was discharged via a 
Medical Board for reasons unrelated to tinnitus.  These 
records reflect that routine neurological and medical 
examinations were negative for any problems.
 
The first post-service medical record which indicates 
tinnitus is a June 1998 private medical record which shows a 
diagnosis of tinnitus.  The physician did not provide a nexus 
between his time on active duty and his current tinnitus.  
There is no other evidence in the claims file showing 
treatment for or complaints of tinnitus or providing a link 
to his time on active duty. 

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his tinnitus and active service.  In the 
absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for tinnitus.  Accordingly, the service-connection 
claim for tinnitus is denied.  

The veteran has claimed that his hearing loss and tinnitus 
are each related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence - service connection for depression 
and anxiety disorder also claimed as nerves

In a September 1996 rating decision, the RO declined to 
reopen the veteran's claim for service connection for a 
nervous disorder.  At that time, the RO noted that the 
previously denial was based on a determination that a nervous 
disorder was not diagnosed in service.  Since the veteran did 
not file a timely NOD, the decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  The veteran 
filed to reopen the claim in July 2004 and has perfected an 
appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2007).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in September 1996.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received by VA since the September 1996 decision 
is as follows: June 1998 private medical records showing 
treatment for a hearing loss and tinnitus, private medical 
records showing treatment from June 1998 to January 2004 for 
a variety of physical problems, private medical records from 
June 1967 showing treatment for chest pains and lay 
statements from the veteran. 

Since these medical records and reports are not redundant of 
any other evidence previously considered and were not part of 
the record at the time of the September 1996 decision, they 
are considered new evidence.  However, none of the records in 
the claims file relate to an unestablished fact necessary to 
substantiate the veteran's claim, which is required in order 
to reopen the veteran's service connection claim for 
depression and anxiety disorder, also claimed as nerves.  The 
private medical records from June 1996 through January 2004 
show that the veteran was treated for a variety of physical 
problems, but do not reflect treatment for or a diagnosis of 
a nervous condition.  The Board notes that the veteran 
submitted a June 1967 medical records showing treatment for 
chest pain, and that he has asserted that this was a panic 
attack which would provide evidence of an anxiety problems.  
However, these records do not reflect a diagnosis of an 
anxiety disorder and do not provide any indication that the 
veteran had an anxiety disorder that was related to service.  
As such, this evidence is not sufficient to reopen the 
veteran's claim for service connection for depression and 
anxiety disorder also claimed as nerves.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

As to the lay statements by the veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since September 1996 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for depression and anxiety disorder also 
claimed as nerves, and the September 1996 decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.  







ORDER

Service connection for hearing loss is denied

Service connection for tinnitus is denied.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for depression and 
anxiety disorder also claimed as nerves, is not reopened and 
the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


